UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT For the transition period from N/A to N/A Commission file No. 000-50875 BAZI INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Nevada 84-1575085 (State of incorporation) (I.R.S. Employer Identification Number) 1730 Blake Street, Suite 305 Denver, CO 80202 (Address of principal executive offices) (303) 316-8577 (Issuer’s telephone number) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non–Accelerated filer ¨ Small reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yes¨Nox As of August 16, 2010 the Company had 18,367,170 shares of its $.001 par value common stock issued and outstanding. TABLE OF CONTENTS PAGE NO. PART IFINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets June 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations Three Months Ended June 30, 2010 and 2009 and Six Months Ended June 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, 2010 and 2009 3 Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART IIOTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 -i- Table of Contents PART I FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS BAZI INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2009* ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $838 and $1,205, respectively Inventory, net of allowance for obsolescence of $82,153 and $113,790, respectively Prepaid expenses and other current assets Total current assets Intangible assets, net Property and equipment, net Deferred Finance Costs - Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Return reserve Accrued payroll and benefits Accrued interest - Other accrued expenses Total Current Liabilities Long term Liabilities Senior Notes Payable - Total Liabilities Commitments and Contingencies SHAREHOLDERS’ EQUITY (DEFICIT): Preferred stock, authorized 5,000,000 shares, $.001 par value, none issued or outstanding - - Common stock, authorized 50,000,000 shares, $.001 par value 15,867,170 and 15,697,170 shares issued and outstanding, respectively Additional paid in capital Accumulated (deficit) ) ) Total shareholders’ equity (deficit) ) ) Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. * Derived from audited Financial Statements. -1- Table of Contents BAZI INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three and Six Months Ended June 30, 2010 and 2009 For the Three Months Ended June 30, 2010 For the Three Months Ended June 30, 2009 For the Six Months Ended June 30, 2010 For the Six Months Ended June 30, 2009 Net sales $ Cost of goods sold Gross profit Operating expenses: Selling and marketing expenses General and administrative expenses Research and development expenses 98 Depreciation and amortization Total operating expenses Net (loss) from operations ) Other income (expense) Interest income Interest expense ) - ) - Total other income (expense) ) ) Net (loss) $ ) $ ) $ ) $ ) Net (loss) per common share Basic and diluted net (loss) per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. -2- Table of Contents BAZI INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, 2010 For the Six Months Ended June 30, 2009 Cash flows from operating activities: Net income (loss) $ ) $ ) Adjustments to reconcile Depreciation and amortization Loss on disposal of asset - - Stock and stock options issued for services Amortization of bridge and senior secured note discount and deferred financing cost - Change in valuation reserve on other current assets ) Change in allowance for doubtful accounts ) 26 Change in allowance for inventory obsolesence ) Change in allowance for product returns ) - Changes in assets and liabilities: Accounts receivable Inventory ) Other current assets Accrued interest - Accounts payable and accrued expenses ) ) Net cash (used) by operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Net cash (used) by investing activities ) - Cash flow from financing activities: Issuance of senior secured convertible notes, net of fees - Proceeds from bridge loan financing - Net cash provided from financing activities - NET INCREASE (DECREASE) IN CASH ) CASH AND CASH EQUIVALENTS, BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS, END OF THE PERIOD $ $ SUPPLEMENTAL CASH FLOW DISCLOSURE Accrued interest paid by issuance of senior notes $ $
